Attachment to Advisory Action
Applicant’s amendment filed 06/01/2022 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration. 

Even if the amendments were entered, it is noted that Andersson in view of Zhao and Lohre would still meet the amendments for the reasons set forth below. 

Applicants primarily argue:
“The Office Action asserts that one of ordinary skill in the art would make the selection of the base layer and top layer in Andersson both being polyester and apply the mylar coating of roller coat disclosed in Zhao to the top and bottom surfaces of the film strip in Andersson with a reasonable expectation that the formed material will have a light transmittance of >=94.1% as disclosed in Zhao. Applicant disagrees.”

Remarks, pg. 9
The Examiner respectfully traverses as follows:
	The rejection of claims 1, 4, 6, 12, 22, 29, 31, and 34 over Andersson in view of Zhao does not rely on the multilayer film of Andersson to meet the claimed limitations. The Office Action mailed 03/02/2022 recites, Andersson teaches any kind of film material that gives the greenhouse screen desirable properties for use in a greenhouse can be used, such as polyester film. High light transmission is a desirable property. Paragraphs [0013], [0054], [0059], [0061], and [0097] on page 5. While Andersson recites a multilayer film including a top and base layer, the fact remains Andersson is not limited to only the multilayer film. Paragraph [0062]. 
	Instead, Zhao is relied upon to teach the single layer polyester film possessing a double-sided coating as claimed. As discussed on pages 5-6 of the Office Action mailed 03/02/2022, Zhao meets the claimed limitation regarding a single polyester film provided with a first anti-reflective coating on a first side of the single polyester film and a second anti-reflective coating on a second side of the single polyester film, said anti-reflective film material in the form of a single film has… … a transparency of at least 93.5%, wherein each of said anti-reflective coating(s) have a refractive index at 589 nm that lies below 1.64. 
	The Office Action mailed 03/02/2022 states “it would have been obvious to one of ordinary skill in the art to use the double sided coated polyester film as the film of Andersson” on page 6. Therefore, the double sided coated polyester film is not used in the multilayer film of Andersson, instead it is used in place of the multilayer film. As discussed on pages 18-19 in the response to argument section from the Office Action mailed 03/02/2022, Zhao is analogous art and one of ordinary skill in the art would look to the teachings of Zhao to modify Andersson. 

	
Applicants further argue:
“Zhao discloses that the thickness of the single layer polyester film basic unit is 180 — 300 um. This is within in the range of the thickness of the film strips in Andersson. Thus, if one of ordinary skill in the art were to combine the teachings in Zhao with Andersson they would select a thickness of 180 — 300 um, since this thickness is shown to have the improved light transmissions. One of ordinary skill in the art would not be motivated to select a thickness from 10 micrometers to 40 micrometers, as recited in amended claim 1.”

Remarks, pg. 11
The Examiner respectfully traverses as follows:
	Firstly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Zhao does not expressly teach the claimed thickness of the single layer polyester film. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Andersson in view of Zhao does not disclose the entire claimed invention. Rather, Lohre is relied upon to teach claimed elements missing from Andersson in view of Zhao. See pages 7-8 of the Office Action mailed 03/02/2022. 
	Secondly, the Examiner maintains the response to argument from the Office Action mailed 03/02/2022 on pages 19-21. Lohre teaches the claimed limitation and teaches proper motivation to utilize a thickness from 13 to 25 microns.  

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789